Citation Nr: 0119060	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for nonunion of 
sternotomy incision, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
incisional hernia.

3.  Entitlement to an effective date prior to June 4, 1998, 
for the grant of compensation for nonunion of sternotomy 
incision and incisional hernia, under the provisions of 38 
U.S.C.A. § 1151.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gout, an atrophied right kidney with 
cyst, an eye disorder, scars of the legs, a chest scar, and 
impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted compensation for nonunion of a 
sternotomy incision, for which a 10 percent evaluation was 
assigned, and for an incisional hernia for which a 
noncompensable evaluation was assigned, both under 
38 U.S.C.A. § 1151, effective from June 4, 1998.  During the 
course of the appeal, the Decision Review Officer at the RO 
granted an increase, to 20 percent, for the nonunion of the 
sternotomy, effective from June 4, 1998.

This matter also comes before the Board from a September 1999 
rating action in which the RO denied claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
gout, an atrophied right kidney/cyst, an eye disorder, scars 
of the legs, a chest scar, and impotence.

A review of the file reflects that the veteran requested a 
hearing to be held before a Member of the Board.  A Board 
hearing was scheduled for April 2001; it was subsequently 
canceled by the veteran.  

In an April 1999 statement from the veteran, he raised claims 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the spine and for an 
aortic aneurysm.  These claims are referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's nonunion of a sternotomy incision is 
manifested by several broken sternal wires and is productive 
of pain, abnormal movement, and functional impairment, which 
symptoms have been essentially manifested from the date of 
the award of benefits under 38 U.S.C.A. § 1151.

2.  The veteran's service-connected incisional hernia is 
manifested by a 5 cm ventral hernia in the upper erectus 
abdominus, not requiring a belt.

3.  In October 1994, the veteran underwent coronary artery 
bypass grafting at a VA facility.  The evidence indicates 
that the veteran sustained disabilities consisting of 
nonunion of the sternotomy incision and an incisional hernia, 
as a result of that surgery.

4.  On June 4, 1998, the veteran filed claims of entitlement 
to compensation for nonunion of the sternotomy incision and 
an incisional hernia, under the provisions of 38 U.S.C.A. § 
1151.

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nonunion of the sternotomy incision and 
an incisional hernia was granted by VA rating action in March 
1999; an effective date of June 4, 1998, the date of receipt 
of the claim, was assigned.

6.  Claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for nonunion of the 
sternotomy incision and for an incisional hernia were not 
received within one year following the October 1994 surgery 
(the date injury or aggravation was suffered), and no claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
was filed prior to June 4, 1998.

7.  There is no competent medical evidence of record which 
establishes that gout, atrophy of the right kidney with cyst, 
an eye disorder, scars of the legs and chest, and/or 
impotence were the result of fault on the part of VA in 
furnishing medical care or were events not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for nonunion 
of a sternotomy incision have been met, effective from June 
4, 1998.  38 U.S.C.A. § 1155;
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.71a, Diagnostic Code 5297 (2000).

2.  The criteria for a compensable evaluation for an 
incisional hernia have not been met.  38 U.S.C.A. § 1155 
(West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2000).

3.  The criteria for the assignment of an effective date 
prior to June 4, 1998, for the grant of compensation for 
nonunion of a sternotomy incision and for an incisional 
hernia under the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 5110; Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400(i) (2000).

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gout, atrophy of the kidney with cyst, 
an eye disorder, scars of the legs and chest, and/or 
impotence is not warranted.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.358, 3.800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran claims entitlement to an increased evaluation for 
nonunion of his sternotomy incision and for an incisional 
hernia, for which disabilities he has been found entitled to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
He has also raised claims of entitlement to compensation for 
disabilities claimed as gout, atrophy of the kidney and a 
cyst, an eye condition, scars of the legs and chest, and 
impotence under 38 U.S.C.A. § 1151.  He maintains that such 
disorders resulted from VA surgery conducted in 1994 and VA 
treatment received thereafter, including medications which 
were prescribed by VA.

Until recently, the RO and the Board were required by law to 
assess every claim, before completing our adjudication as to 
the merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new legislation also modified and 
clarified VA's duty to assist a claimant in evidentiary 
development.  The United States Court of Appeals for Veterans 
Claims has held that "all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment."  Holliday v. Principi, 14 Vet. App. 280 
(2001).

In the present case, we find that the RO's development action 
has generated sufficient evidence to satisfy the Secretary's 
obligations under the VCAA.  The record in this appeal is 
very extensive, and, as shown in the lengthy recitation of 
the evidence, below, the veteran has been advised on numerous 
occasions of the evidence needed to support his claims, and 
the RO has obtained pertinent records wherever identified.  
Recognizing that, where there is a change in law, the veteran 
is entitled to application of the version most favorable to 
him, see Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
the Board finds that we may proceed with a decision on the 
merits of the veteran's claim, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

Therefore, after careful consideration, the Board can find no 
reason that a remand of the veteran's appeal, simply because 
the VCAA was enacted while this appeal was pending, would be 
judicially expedient or otherwise result in the acquisition 
of additional pertinent evidence.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran. The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203, 207 (1999) (en banc), vacated on other grounds 
sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Once the evidence has been assembled, the Board is obligated 
to review the entire record on appeal.  See 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2000).  The Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.  


II.  Factual Background

VA medical records reflect that, in 1972, the veteran was 
hospitalized and treated for arteriosclerotic cardiovascular 
disease and acute myocardial infarction.  

By rating action in March 1973, the veteran was awarded a 
permanent and total disability rating for purposes of VA non-
service-connected pension benefits, based upon his 
arteriosclerotic heart disease, with myocardial infarction.  
That rating was terminated in 1974 when the veteran returned 
to work.  In a January 1988 rating, he was again assigned a 
permanent and total rating for pension purposes, effective 
from May 1987.  That rating remains in effect.

A VA examination report dated in April 1986 indicated that 
the veteran gave a medical history of hypertension, for which 
he took no specific medication, and pedal edema, for which he 
took Lasix.  Diagnoses which included controlled hypertension 
were made. 

In October 1988, the veteran was hospitalized in a VA Medical 
Center (VAMC), during which time right heart catheterization 
was performed.  His medications on discharge included 
Diltiazem, Monistat, Atenolol, Nitroglycerin, and Lasix.  The 
following month, he was readmitted for several ameliorative 
procedures, with diagnoses at discharge being: attempted 
percutaneous transluminal cardiac angioplasty (PTCA) of right 
coronary artery (RCA) lesion unsuccessful; status post 
angioplasty of iliac lesions; coronary artery disease; and 
hypercholesterolemia.

Further VA medical records show that, in October 1994, the 
veteran was admitted to the VAMC for hospitalization due to 
diagnoses including coronary artery disease with stable 
angina, congestive heart failure, and arteriosclerotic 
peripheral vascular disease.  While hospitalized, the veteran 
underwent coronary artery bypass grafting with right 
saphenous vein bypasses.  The discharge report indicated that 
there were no complications and that the veteran was 
discharged on Lasix, Tylenol, and Nitroglycerine.  

Private medical records dated in December 1994 indicate that 
an eye examination showed evidence of central retinal artery 
occlusion of the right eye and bilateral early cataracts.  
Also of record is a medical statement of a Dr. B., indicating 
that the veteran had very early cataract development 
bilaterally and atheromatous plaque of the inferior branch of 
the central retinal artery of the right eye.  Private medical 
records dated in November 1995 also showed retinal 
hemorrhaging, superior temporal branch retinal vein occlusion 
of the left eye, and branch retinal artery occlusions of the 
right eye.  Private medical records dated in January 1997 
documented the veteran's complaints of blurry vision.

VA medical records dated in June 1996 show that the veteran 
complained that the incision of his mid-sternum was hurting 
and he felt like it was opening.  He complained of a clicking 
noise from his sternum since the October 1994 surgery, as 
well as a hernia in the upper abdomen.  Clinical assessments 
of a wire disruption and an incisional hernia, 4 x 5 cm, were 
made.  

By rating action of January 1997, the RO denied entitlement 
to service connection for retinal disabilities and cataracts 
of both eyes, claimed as related to military service.  

VA medical records indicate that the veteran was treated for 
complaints of impotence and an adjustment disorder in 
February 1998.  In April 1998 the veteran was seen for 
complaints of a 2-year history of decreased vision.  An entry 
dated in June 1998 reflects that he complained of pain in the 
left foot.

On June 4, 1998, the Honolulu RO (the present agency of 
original jurisdiction) received from the veteran a VA Form 
21-4138, Statement in Support of Claim, dated by the veteran 
as signed on June 3, 1998, in which he initiated a claim of 
entitlement to compensation for residuals of his open heart 
surgery performed at the VAMC.  On June 12, 1998, the 
Muskogee RO (the previous RO of jurisdiction, before the 
veteran relocated to Hawaii) received a letter from the 
veteran, dated June 5, 1998, in which he requested benefits 
under 38 U.S.C.A. § 1151.  Enclosed with that letter was 
another Form 21-4138, dated June 5, on which the veteran 
described his difficulties with his sternal wire breakage and 
his incisional hernia.  He also enclosed a copy of 38 C.F.R. 
§ 3.800, pertaining to awards of compensation for disability 
due to hospitalization, etc.

VA medical records indicate that, in July 1998, the veteran 
complained that the clips in his sternum had moved around and 
he was concerned that they would pinch an artery.

The record contains a private medical statement of a Dr. D., 
dated in October 1998, in which he stated that there was 
nonunion of the sternotomy incision, and indicated that he 
suspected that the veteran's sternum had never healed at all 
following the (1994) surgery.  Also noted was a hernia, 5-6 
inches in diameter.  

The record also contains the private medical opinion of a Dr. 
F., dated in December 1998.  Dr. F. stated that the veteran 
had suffered from dehiscence of his sternotomy since coronary 
artery bypass grafting in October 1994, and that X-ray films 
of the chest revealed broken sternum wires.  

A VA examination was conducted in January 1999.  At that time 
a history of atherosclerotic heart disease, status post 
coronary artery bypass grafting in October 1994, was 
reported.  It as noted that, shortly after the surgery, the 
veteran had developed an incisional hernia just below the 
sternum.  On examination, he complained that the hernia was 
becoming more painful, especially after coughing, and that 
this resulted in the hernia becoming larger.  The veteran 
complained of an occasional burning sensation over the 
hernia, but denied any pain.  He also complained that the 
sternal wires had broken and that as a result the sternal 
bone was uneven, with frequent clicking and movement of the 
sternum.  In addition, he reported having bilateral pleuritic 
pain with coughing, deep breathing, and twisting of the 
trunk, as well as pain at night over the sternum, disturbing 
his sleep. 




Physical examination of the chest revealed a coronary artery 
bypass scar, measured as 30 cm long.  Unevenness on palpation 
of the length of the sternal bone, with instability and 
tenderness on palpation, was noted.  The examiner also 
reported that the bone was easily manipulated, with giving 
way of the sternal bone.  Physical examination of the abdomen 
revealed an incisional hernia, 4 x 4 cm, which was reducible.  
Clinical assessments of incisional hernia and nonunion of the 
sternotomy incision, both secondary to coronary artery bypass 
grafting surgery, were made.  

A private medical evaluation was conducted in January 1999, 
at which time extensive scarring on both legs was noted.  
Impressions which included infrarenal abdominal aortic 
aneurysm, bilateral leg claudication, coronary artery 
disease, and hypertension were made.  A private medical 
record dated in February 1999 indicated that the veteran was 
seen due to complaints of pain in both feet, assessed as 
gout.  

By rating action of March 1999, the RO granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
nonunion of the sternotomy incision, for which an evaluation 
of 10 percent was granted under Diagnostic Code (DC) 5297, 
effective from June 4, 1998.  The RO also granted entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for an incisional hernia, for which a noncompensable (zero 
percent) evaluation was granted under DC 7339, also effective 
from June 4, 1998.  The basis for the assignment of that 
effective date was expressed by the RO as "New Claim 
received 06-04-98."

In a March 1999 letter to the RO, the veteran stated that he 
wished to add several additional matters to his claim for 
benefits under 38 U.S.C.A. § 1151.  He identified gout, 
atrophy and a cyst of his right kidney, and an eye disorder 
as conditions for which he should receive benefits.  
Subsequent communications augmented those claims; he added 
tenderness in his chest scar in a letter of April 1999, and 
further asserted entitlement to benefits for tenderness in 
scars on his legs, and for impotence, in a letter of August 
1999.


In a private medical statement from a Dr. F., dated in June 
1999, the doctor noted that the veteran had been treated at 
VA hospitals and clinics over the years and was started on 
treatment for hypertension in 1992 or 1993.  He indicated 
that the veteran as given diuretics and the blood pressure 
responded, but that, with the diuretics, the veteran had 
developed gout. The doctor indicated that the veteran 
attributed his gout attacks to the initiation of diuretics 
and denied any previous problems with gout.  The doctor 
indicated that his statement was to help substantiate the 
veteran's claim that diuretic use could cause problems with 
gout, which apparently was the case here.

Private X-ray films of the chest taken in September 1999 
revealed fractures of the lower three sternal wires which 
were new since August 1996.

By rating action of September 1999, the RO denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for gout, atrophied right kidney and cyst, an eye disorder, 
scars of the legs bilaterally, a chest scar, and for 
impotence.

Subsequently, the veteran submitted for the record a fact 
sheet about oral loop diuretics.  The information indicated 
that loop diuretics were used to treat high blood pressure 
and edema associated with congestive heart failure, and that 
Lasix was one such medication.  It was also stated that loop 
diuretics could trigger a gout attack and result in 
impotence.  

In December 1999, the veteran was seen by an orthopedic 
surgeon for an evaluation of his claimed residuals of 
coronary artery bypass surgery performed in 1994, to include 
nonunion of the sternotomy incision and an incisional hernia.  
The specialist advised the veteran that he could not conduct 
an examination of the claimed conditions because orthopedic 
surgeons do not repair hernias (incisional or otherwise) and 
do not treat nonunion of the sternum.  The specialist 
recommended that the veteran be examined by a thoracic 
surgeon to address his conditions. 



Thereafter, the veteran was seen for an evaluation by a Dr. 
G., in February 2000.  The reported history indicated that, 
following surgery in 1994, the veteran had noted a clicking 
sound which had never resolved, as well as mobility of both 
sternal edges with pain.  It was noted that X-ray films of 
the chest confirmed fractures of several wires of the 
sternum.  The history also indicated that a 6 cm abdominal 
aortic aneurysm had been diagnosed and that surgery had been 
recommended for that.  Recent signs and symptoms of 
congestive heart failure were also noted.  Physical 
examination revealed a clear sternal malunion from just below 
the manubrium to the ziphoid.  A 5 cm ventral hernia in the 
upper erectus abdominus was also shown.  Mild tenderness to 
the left costal margin was noted.  The examiner stated that 
there were no palpable hepatosplenomegaly, masses, 
tenderness, or aneurysms.  X-ray films showed four fractured 
sternal wires, and revealed that the only wires that were 
intact were in the manubrium.  The examiner concluded that 
sternal dehiscence was obvious.

A private medical record dated in February 2000 noted the 
presence of a probable small renal cyst in a small atrophic 
kidney, of unknown origin.  A record dated in March 2000 
shows that the veteran was seen for a followup to review the 
results of a renal ultrasound.  It was noted that the veteran 
had a history of a renal cyst and was concerned about both 
the cyst and the size of his right kidney.  The veteran 
reported that he had been told that the blood supply to the 
kidney was stenotic, while undergoing an angiogram study, and 
that he had been told by the person performing the study that 
a stent would be put in to help keep the artery open, but 
that that had not been done.  Objective examination revealed 
an atrophic right kidney, which was assessed as probably 
secondary to renal artery stenosis.  A well defined 
hypoechoic mass believed, to represent a benign cyst, was 
also present.

In a Statement of the Case dated in May 2000, pursuant to a 
decision by the Decision Review Officer, the RO granted an 
increased evaluation of 20 percent for nonunion of the 
sternotomy incision.  The RO also denied a compensable 
evaluation for the veteran's incisional hernia, and denied an 
effective date earlier than June 4, 1998, for the award of 
entitlement to benefits under 38 U.S.C.A. § 1151.

III.  Analysis

A.  Increased Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its entire recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for disability compensation under 38 U.S.C.A. § 1151 
for his sternotomy nonunion and incisional hernia has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for that benefit.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in the latter case, a veteran may assert 
that his condition at the time of his original claim was 
worse than it was at a later stage of his appeal, and, where 
the record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  Although Fenderson did not involve a request for 
an increased rating after benefits had been awarded pursuant 
to 38 U.S.C.A. § 1151, the Board finds that the holding of 
that case is, by analogy, applicable to the facts of the 
present case.  Accordingly, our analysis of this case 
continues to take the Fenderson decision into account.

Nonunion of Sternotomy

The veteran's chest disability, nonunion of sternotomy 
incision, is currently evaluated as 20 percent disabling 
under Diagnostic Code 5297.  

The veteran's disability does not have its own evaluation 
criteria in the rating schedule, and therefore it has been 
evaluated as analogous to removal of ribs.  Removal of more 
than six ribs is evaluated as 50 percent disabling.  Removal 
of five or six ribs is evaluated as 40 percent disabling.  
Removal of three or four ribs is evaluated as 30 percent 
disabling.  Removal of two ribs is evaluated as 20 percent 
disabling.  Removal of one rib, or resection of two or more 
ribs without regeneration, is evaluated as 10 percent 
disabling.  The rating for rib resection or removal is not to 
be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy, or injuries of the pleural cavity.  However, 
rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space, and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy, or the graduated ratings for pulmonary 
tuberculosis.  38 C.F.R. §§ 4.20, 4.71a, DC 5297.

After the veteran was most recently evaluated by the RO, a 20 
percent evaluation was granted under DC 5297.  The RO 
explained that the 20 percent evaluation represented the 
equivalent of the removal of two ribs.  Upon review of the 
record, the Board is unable to conclude that the nonunion of 
the sternotomy incision meets the schedular criteria for a 30 
percent evaluation under DC 5297, which would represent, by 
analogy, the equivalent of the removal of three or four ribs, 
since, technically, no ribs have been removed.  

However, we do assign credibility to the veteran's consistent 
complaints that the nonunion of the sternotomy is productive 
of pain and functional impairment, and has been so since 
shortly after his cardiac surgery in 1994.  Functional loss 
contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.10.

The Board points to findings made during the February 2000 
examination, at which time X-ray films showed four fractured 
sternal wires and revealed that the only wires that were 
intact were in the manubrium section of the sternum.  Recent 
examination reports have documented the veteran's complaints 
of pain and tenderness, as well as unevenness of the sternal 
bone, with frequent clicking and movement of the sternum, as 
a result of broken sternal wires.  Dr. D also described that 
type of symptomatology and findings, in October 1998.

Accordingly, the Board believes that application of the 
reasonable-doubt/benefit-of-the-doubt doctrine, in 
conjunction with the provisions of 38 C.F.R. §§ 4.10 and 
4.40, warrants the assignment of a 30 percent evaluation 
under the analgous diagnostic code selected by the RO, DC 
5297.  We note that no other diagnostic code appears to 
provide a basis for an increased rating, and none has been 
suggested by either the veteran or his representative.

Further, 38 C.F.R. § 3.321(b)(1) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).

While the veteran has not explicitly raised a claim of 
entitlement to an extraschedular rating, the Board has 
considered whether the record would warrant such an 
evaluation.  While he continues to experience problems with 
his sternal nonunion, which is the reason for his disability 
rating, the record does not show, nor has it been contended, 
that the veteran has been frequently hospitalized for that 
disorder, or that it has markedly interfered with employment.  
Thus, the Board finds that consideration of this matter under 
the provisions of 38 C.F.R. § 3.321 is not appropriate.

Finally, having determined that a rating of 30 percent is 
warranted prospectively, the Board is aware that no issue as 
to the effective date for this new disability rating has been 
developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The statute governing effective 
dates in claims for increased ratings, at 38 U.S.C.A. § 
5110(a), provides that "an award . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, specifies, at 
subsection (a), "[o]n basis of facts found" and, at 
subsection (o), "date of receipt of claim or date 
entitlement arose, whichever is later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We are cognizant that 
our grant of an increase to 30 percent has been granted 
through the exercise of our discretion to give the veteran 
the benefit of the doubt, and that we do not find that the 
preponderance of the evidence fully supports even that 
evaluation.  In this respect, the objective medical evidence 
arguably supports only a 20 percent disability rating.

In view of the foregoing, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
sternotomy nonunion met the criteria for a 30 percent 
evaluation, as evaluated in this decision, on and after June 
4, 1998, the date of the veteran's initial claim for section 
1151 benefits.  Thus, a 30 percent rating should be assigned 
effective from that date. 

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson case is a 
"judgment call" based upon that Court precedent, and does 
not reflect error by the RO.

Incisional Hernia

The RO has rated the veteran's status post-incisional hernia 
repair under Diagnostic Code 7339, which provides a 
noncompensable (0 percent) rating for ventral hernia, 
postoperative status, healed, no disability, belt not 
indicated.  A 20 percent rating is assigned when the hernia 
is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of the abdominal wall and indication for a 
support belt.  A 40 percent rating is warranted a large 
postoperative ventral hernia, not well supported by a belt 
under ordinary conditions.  The maximum rating of 100 percent 
is assigned for a massive, persistent hernia with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, DC 7339.

The most recent clinical evidence documents a 5 cm ventral 
hernia in the upper erectus abdominus.  The ventral hernia 
can best be described as healed, with no disability and no 
hernia belt indicated.  There is no evidence of a small post-
operative ventral hernia not well supported by belt under 
ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  Thus, the preponderance of 
the evidence is against the veteran's claim, and, under the 
provisions of DC 7339, the veteran's hernia disability must 
be rated as noncompensable.

Similarly, the Board is unable to identify any evidence which 
would provide a basis for the assignment of a compensable 
evaluation for a ventral hernia at any time since the grant 
of section 1151 benefits, which was effective from June 1998.  
Physical examination of the abdomen conducted in January 1999 
revealed an incisional hernia, 4 x 4 cm, which was reducible.  
Again, there is no evidence of a small post-operative ventral 
hernia not well supported by belt under ordinary conditions, 
or healed ventral hernia or post-operative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt.

As above, the Board has considered the possible applicability 
of the provisions of 38 C.F.R. § 3.321, as to an 
extraschedular rating for the ventral hernia.  For the same 
reasons as above, we conclude that there is no evidence, and 
no contention, regarding employability relating to that 
disability.  Accordingly, the claim is denied.  

B.  Earlier Effective Date

In pertinent part, 38 U.S.C.A. § 1151 provides that, where a 
veteran has sustained additional disability resulting from VA 
hospitalization or medical or surgical treatment causing 
injury, or aggravation thereof, the veteran may be 
compensated as if such additional disability were service 
connected.

Except as otherwise provided by law, the effective date of an 
award based upon an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  The effective date of an 
award of disability compensation under 38 U.S.C.A. § 1151 
shall be the date such injury or aggravation was suffered, if 
an application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(c).

These statutory provisions are implemented by regulations 
which provide that the effective date for disability 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2000).  Specifically, the effective date of 
entitlement to an award of compensation for disability due to 
VA hospitalization or medical or surgical treatment (i.e., 
claims brought under the provisions of 38 U.S.C.A. § 1151) 
shall be the date the injury or aggravation was suffered, if 
the claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(i).

Any communication or action indicating an intent to apply for 
VA benefits, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  38 C.F.R. § 3.155 (2000).  
Such informal claim must identify the benefit sought.  Id.  
Upon receipt of an informal claim, if a formal claim has not 
previously been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The currently assigned effective date for the award of 
compensation for nonunion of sternotomy incision and for an 
incisional hernia under the provisions of 38 U.S.C.A. § 1151, 
June 4, 1998, is premised upon a finding by the RO that the 
veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 was initially filed on that 
date.  The veteran has argued that an effective date prior to 
June 4, 1998, is warranted for the award of compensation for 
those disabilities under the provisions of 38 U.S.C.A. 
§ 1151.  Specifically, it has been argued that an effective 
date of October 1994 should be assigned because that was when 
he underwent the coronary artery bypass surgery which 
resulted in those disabilities.

As provided under 38 C.F.R. § 3.400(i), the effective date of 
compensation for disability due to VA hospitalization or 
medical or surgical treatment (such as claims brought under 
the provisions of 38 U.S.C.A. § 1151) may be the date the 
injury or aggravation was suffered, if the claim is received 
within one year after that date.

In this case, the medical evidence shows that the veteran was 
hospitalized at a VAMC in October 1994, at which time he 
underwent bypass surgery.  The evidence also reflects that 
nonunion of the sternotomy incision and an incisional hernia 
resulted from that surgery.  However, a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for those 
disabilities was not filed until June 4, 1998, more than 
three years following the VA treatment which resulted in the 
claimed disabilities.  Therefore, under the provisions of 38 
C.F.R. § 3.400(i), the effective date of entitlement to 
compensation under the provisions of 38 U.S.C.A. 1151 is June 
4, 1998, the date of receipt of the claim, which is the 
effective date currently assigned by the RO.

There is no specific VA claim form utilized for section 1151 
claims.  As indicated in 38 C.F.R. § 3.155, discussed above, 
any written indication that a veteran believes he or she is 
entitled to compensation under the provisions of 38 U.S.C.A. 
§ 1151 will be followed up by appropriate development by VA, 
to ascertain the specific nature of the claim and any 
identifying data required in order to secure the pertinent 
records for adjudication.  In this case, the veteran 
articulated his claim in Statements in Support of Claim, VA 
Forms 21-4138, which he filed on June 4 and June 12, 1998, at 
the VAROs in Honolulu and Muskogee, respectively.  The Board 
has found no document in the record which constitutes a claim 
for section 1151 benefits filed prior to June 4, 1998, and 
the veteran does not contend that there is such a claim, 
informal or otherwise.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).

There is no evidence in the record, prior to the initial 
written claim received by the RO on June 4, 1998, that 
indicates any intent on the part of the veteran to apply for 
benefits, or which in any way specifically identifies "the 
benefit sought," (i.e., compensation under the provisions of 
38 U.S.C.A. § 1151), as required by section 3.155(a).  See 
Dunson v. Brown, 4 Vet. App. 327 (1993).  In Brannon v. West, 
12 Vet. App. 32 (1998), the Court observed that, while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  Thus, the Board is unable to identify an statement 
or other evidence prior to June 4, 1998, the currently 
assigned effective date, which meets the regulatory 
requirements of an informal claim for benefits, under 38 
C.F.R. § 3.155.  Moreover, as noted above, the veteran has 
identified none.

In essence, the veteran appears to be contending that, 
because he has experienced his claimed disabilities since the 
October 1994 VA surgery, he should be compensated therefor 
from that date.  The law is clear, however, that benefits are 
not payable unless, and until, a claim has been filed.  See 
38 U.S.C.A. § 5101.  To some extent, it appears that the 
veteran is raising what amounts to a theory of relief couched 
in equity.  However, the Board is bound by the law in such 
matters, and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, an 
effective date prior to June 4, 1998 is denied.

C.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
gout,
an atrophied right kidney with cyst, an eye disorder,
scars of the legs, a chest scar, and impotence

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations further provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision. The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted in the Factual Background, above, the veteran filed 
his additional claims for benefits under section 1151, for 
the disorders discussed in this section of the present 
decision, in March, April, and August 1999.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, these claims must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.

In pertinent part, section 1151, as amended, which resides in 
chapter 11 of title 38, U.S. Code, provides as follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B)  an event not reasonably foreseeable . 
. . .

38 U.S.C.A. § 1151 (West Supp. 2000) (emphasis added).

Thus, under the new law, which is applicable to this case, VA 
fault or an event not reasonably foreseeable would be 
required for any of these claims to be granted, if the 
evidence were to establish additional disability which was 
caused by VA hospital care, or by VA medical or surgical 
treatment.  As will be seen below, the recent legislation 
effected a very significant change in the law.

As for the merits of the veteran's claims under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The VA General Counsel has confirmed that there are 
similarities, including the well-grounded requirement, 
between service connection claims and claims for benefits 
under the provisions of 38 U.S.C.A. § 1151.  See VAOPGCPREC 
7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The 
Court previously held that a section 1151 claimant must 
submit sufficient evidence to make the claim well grounded.  
Ross v. Derwinski, 3 Vet. App. 141, 144 (1992); Boeck, supra.  
The Court also held that the requirements for a well-grounded 
section 1151 claim were parallel to those for a service 
connection claim.  Jones v. West, 12 Vet.App. 460, 463-4 
(1999).  In addition, the requisite link between a current 
disability and injury or disease incurred as a result of VA 
treatment may be established, in the absence of medical 
evidence that does so, by evidence that symptomatology 
attributable to an injury or disease "noted" during VA 
treatment continued from then to the present.  Id.; see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 
3.303(b).

Thus, even after repeal of the well-groundedness requirement, 
a claim for benefits under the provisions of 38 U.S.C.A. § 
1151 must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet.App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  In other words, without our 
doubting for a moment the sincerity of the veteran's accounts 
of his medical problems, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disabilities, and the etiology 
thereof.

Turning now to claims at issue, the Board will address each 
of the disabilities claimed by the veteran under the 
provisions of 38 U.S.C.A. § 1151, inasmuch as separate 
contentions have been presented as to each claimed 
disability. 

The veteran maintains that he currently suffers from gout 
caused by VA prescribing Lasix for treatment of swelling in 
the legs and ankles.  The evidence does reflect that a 
diagnosis of gout has been made.  The record also contains a 
private medical statement from Dr. F., dated in June 1999, in 
which the doctor opined that diuretic use could cause 
problems with gout. 

With all due respect for that opinion, the evidence of record 
does not establish an etiological relationship between the 
use of medication prescribed by VA and the development of 
gout.  The opinion of Dr. F. is based upon a history provided 
by the veteran, and addresses only the possibility of such an 
etiological relationship in the veteran's case.  Even if such 
a relationship were established, that in and of itself would 
not be a sufficient basis upon which to grant entitlement to 
compensation under the current provisions of 38 U.S.C.A. 
§ 1151.  This is because the record does not contain any 
evidence which reflects that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care, 
specifically by prescribing Lasix, resulted in the veteran's 
claimed disability, gout.

Moreover, even if the veteran were to present medical 
evidence establishing that Lasix caused his gout (as opposed 
to a theoretical possibility), he would need to demonstrate 
that the development of gout as a result of taking Lasix was 
an event not reasonably foreseeable.  Fact sheets pertaining 
to both gout and oral loop diuretics, which the veteran 
himself presented for the record, both linked the medication 
Lasix with the potential side effect of the development of 
gout.  That evidence militates against the veteran's claim, 
indicating that the development of gout is a reasonably 
foreseeable result of taking that medication.  Accordingly, 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted for gout.

The veteran has also argued that atrophy of the right kidney, 
and a cyst of that kidney, resulted from VA treatment, 
specifically a lack of adequate treatment.  Medical records 
dated in February and March 2000 revealed the presence of an 
atrophic right kidney, which was assessed as probably 
secondary to renal artery stenosis and a well defined 
hypoechoic mass believed to represent a benign cyst.  

The veteran argues that the cyst was supposed to have been 
removed by a VA doctor in the mid 1980's and that a stent was 
supposed to have been put in by VA, but was not, resulting in 
loss of use of the right kidney.  The record contains no 
medical evidence that either atrophy of the right kidney or a 
right kidney cyst occurred either as a result of VA treatment 
or due to lack of such treatment, as contended by the 
veteran.  The veteran's contentions stand alone in support of 
the claim, and such contentions do not rise to the level of 
competent evidence.  See Espiritu, Routen, supra.  
Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted for atrophy of the right kidney and a 
cyst.

The veteran also maintains that eye problems resulted from VA 
treatment.  He argues that he was told that his vision was 
effected by his high blood pressure. The evidence reflects 
that the veteran has been experiencing eye problems since at 
least December 1994, at which time an eye examination showed 
evidence of central retinal artery occlusion of the right eye 
and bilateral early cataracts.  There is no indication that 
any eye problems are related to VA treatment, nor is there 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care.  Moreover, even if high 
blood pressure were a factor contributing to the veteran's 
eye problems, again, there is no indication in the evidence 
that VA treatment of high blood pressure resulted in eye 
problems.

The veteran contends that scars on his chest (from the 
sternotomy) and legs (from the harvesting of blood vessels 
for his coronary bypass) resulted from open heart surgery in 
1994 and therefore warrant the award of compensation under 
the provisions of 38 U.S.C.A. § 1151.  The Board points out 
that scars themselves are necessary and foreseeable results 
of the surgery, and are not the results of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The record 
contains no indication to the contrary.

The veteran's contention in this regard is that the chest and 
leg scars cause discomfort.  Review of the medical evidence, 
however, does not disclose any indication that the 
postoperative scars are disabling.  Moreover, even if there 
were a showing of disability involving the chest and/or leg 
scars, the veteran would need to show, as discussed above, 
that there was VA negligence, medical error, etc., implicated 
in such resulting symptomatiology.  This he has not done.  
Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted for the postoperative scars on his 
chest and legs.

Finally, the veteran maintains that, due to medications 
including "Finasteride" prescribed by VA, he has suffered 
from impotence for many years.  The evidence reflects that 
during recent years the veteran has been treated for 
impotence.  However, the record does not establish that this 
was caused by medication prescribed by VA.  The record 
includes a fact sheet about oral loop diuretics, which merely 
indicates that such medications could result in impotence.  
Moreover, even if, in fact, medication prescribed by VA 
resulted in side effects including impotence, the veteran 
would have to establish, under the amended statute, that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care, or that a side effect of 
the medication, claimed as impotence, was an event not 
reasonably foreseeable.  These elements have not been 
established, and that claim must therefore be denied.

In summary, compensation is not warranted for disabilities 
claimed by the veteran as gout, atrophy of the kidney with 
cyst, an eye disorder, scars of the legs and chest, and 
impotence, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the veteran's 
numerous health problems, and understand his concerns, but 
the competent medical evidence of record does not place any 
of these claims in relative equipoise.  As the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal. 38 U.S.C.A. 
§ 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 
(1991).


ORDER

Entitlement to a 30 percent evaluation for nonunion of a 
sternotomy incision is granted, effective from June 4, 1998, 
subject to the statutes and regulations governing the payment 
of monetary benefits. 

Entitlement to a compensable evaluation for an incisional 
hernia is denied.

An effective date earlier than June 4, 1998, for a grant of 
compensation for nonunion of a sternotomy incision and for an 
incisional hernia under the provisions of 38 U.S.C.A. § 1151 
is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for gout, atrophy of the kidney with cyst, an eye 
disorder, scars of the legs and chest, and impotence, claimed 
to have resulted from VA medical treatment, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


